Citation Nr: 1700268	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-31 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a private hospitalization with Benefits Healthcare from November 3, 2010 to November 5, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from April 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, Montana.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was hospitalized for a nonservice-connected cardiovascular disability at a private hospital in Great Falls, Montana, participating with Benefits Healthcare from November 3, 2010 to November 5, 2010.  

2.  The totality of the evidence reveals that this private hospitalization was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  The totality of the evidence reveals that during this private hospitalization, VA facilities were not feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.

4.  The bills for the Veteran's private hospitalization from November 3, 2010 to November 5, 2010 were partially paid by the Veteran's Medicare Part A insurance. There are no other remedies reasonably available to the Veteran or provider against a third party for payment of the remaining balance.  The VA is the payer of last resort.


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of that portion of unauthorized medical expenses incurred during a private hospitalization with Benefits Healthcare from November 3, 2010 to November 5, 2010, that have not already been paid by Medicare insurance.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1001, 17.1002, 17.1005 (2016); Staab v. McDonald, 28 Vet. App. 50 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In Beverly v. Nicholson, 19 Vet.  App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administration Service (MAS) folder, reveals compliance with the VCAA by way of June 2011, October 2011, and August 2014 letters.

In any event, in the decision below, the Board has granted the Veteran's claim for payment or reimbursement of unauthorized medical expenses.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis - Medical Expenses Reimbursement

From November 3, 2010 to November 5, 2010, the Veteran was hospitalized at a private hospital in Great Falls, Montana, participating with Benefits Healthcare.  This is a private facility.  He was hospitalized for a nonservice-connected cardiovascular disability.  The care was emergent.  The Board sees that the Veteran is service-connected for bilateral hearing loss and tinnitus, but he was not hospitalized for either disorder, and he does not have permanent and total disability due to a service-connected disability.  

The Veteran has requested reimbursement for his unauthorized medical expenses, contending that the private hospitalization with Benefits Healthcare from November 3, 2010 to November 5, 2010, was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2016).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA written authorization for his private hospitalization from November 3, 2010 to November 5, 2010.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of authorized private hospitalization is unwarranted.  The issue of prior authorization is thus not applicable here.

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because there is no dispute that the treatment in question was rendered for a nonservice-connected cardiovascular disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran was not hospitalized for any of his service-connected disabilities - bilateral hearing loss or tinnitus.  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31, or that he had a total disability permanent in nature resulting from service-connected disabilities, or that his nonservice-connected cardiovascular problems were associated with and aggravating service-connected disabilities, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.

Payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without full insurance coverage is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2016).  

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h).  That is, it has been already determined by the VAMC (see August 2014 Statement of the Case (SOC)), that the claim for reimbursement was timely filed by the provider; that the Veteran is financially liable to the private provider for treatment; that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided; that the services in question were provided in a hospital emergency department; that the treatment rendered from November 3, 2010 to November 5, 2010 was for an emergency medical condition that a prudent lay person would have sought emergency treatment for; that a VA or other Federal facility/provider was not feasibly available to help treat the Veteran on November 3, 2010; that the nonservice-connected cardiovascular condition was not caused by an accident or work-related injury for which the Veteran would have contractural or legal recourse against a third party such as state-mandated automobile reparations insurance.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2016).  

In the present case, the central issue is whether the Veteran is eligible to receive payment or reimbursement from VA for his emergency care at a non-VA facility, when he had Medicare Part A insurance coverage that paid for only a portion, but not for his entire medical bill.  In this regard, in the August 2014 SOC, the VAMC indicated that the Veteran had health insurance coverage under Medicare Part A, which paid a portion of his medical bills.  In addition, since the Veteran did not have Medicare Part B coverage, the VA already paid some of the Veteran's ancillary medical bills including ER physician bills and radiology bills.  However, the VA did not approve payment for the private hospital's main bill that included room and boarding charges.  Also, VA did not approve payment for any deductible or copayment the Veteran owes his Medicare insurance.  In any event, the Veteran asserts that VA should pay for that portion of his medical bills that Medicare insurance did not cover.  

Historically, VA has denied claims when a veteran had any Medicare coverage - even if that coverage only paid for a portion of a patient's bills - based on language in VA's regulations specifically indicating that to be eligible for repayment or reimbursement, the veteran must not have any coverage under a health plan contract (such as Medicare) for reimbursement or payment, in whole or in part, for emergency treatment.  See 38 C.F.R. § 17.1002(f) (2016).  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R.  § 17.1001(a)(2).  In other words, Medicare Part A and Medicare Part B are enumerated "health-plan contracts."  Thus, historically, even if a veteran's health care plan covered only a small portion of his unauthorized medical expenses, the veteran was barred from payment or reimbursement for VA for the remaining medical expenses.   

Crucially however, in a recent April 2016 decision, Staab v. McDonald, 28 Vet. App. 50 (2016), the Court specifically examined the language of 38 C.F.R. § 17.1002(f), and found the regulation to be invalid, as being incongruous with the intention of the statute - 38 U.S.C.A. § 1725.  The Court found it clear from the plain language of 38 U.S.C.A. § 1725(b)(3)(B) that it was Congress's intent to reimburse a veteran for that portion of expenses not covered by a health-plan contract, to include Medicare, when the amount covered by the third party was less than total.  The Court determined that since the implementing regulation, 38 C.F.R. § 17.1002(f), does not execute the language of the statute or the intent of Congress, it is "invalid and will be set aside by the Court."  The Court noted that 38 C.F.R. § 17.1002(f) was "wholly inconsistent with" the plain meaning of § 1725 and Congressional intent that veterans be reimbursed for portion of their emergency medical costs that was not covered by a third party insurer and for which they were otherwise personally liable.  See Staab, supra. 

Specifically, the applicable parts of the statute in the present case, 38 U.S.C.A. § 1725(b)(3)(B) and (C), state that a veteran is personally liable for emergency treatment if the veteran has no entitlement to care or services under a health-plan contract or has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider.

In fact, the Board also sees that Congress amended 38 U.S.C.A. § 1725 in February 2010, striking the words "or in part" from section 1725(b)(3).  See Public Law No. 111-137 § (a)(1).  The third prong of section 1725(b)(3) now only precludes a veteran from exercising his right to reimbursement from VA for emergency care in a non-VA facility if a third party (e.g. Medicare or a private health plan) is wholly responsible for the medical fees he incurs.  Congress inserted into the statute additional provisions defining VA's role when a third party is partially liable for a veteran's medical expenses.  Importantly, Congress instructed that in any case in which a third party is financially responsible for only part for the veteran's emergency treatment expenses, the Secretary shall be the secondary payer.  38 U.S.C.A. § 1725(c)(4)(B).  In this regard, in remarks concerning the bill before the vote, Senator Daniel Akaka, Chairman of the Committee on Veterans' Affairs, stated that "H.R. 1377 would modify current law so that a veteran who has outside insurance would be eligible for reimbursement in the event that the outside insurance does not cover the full amount of the emergency care.  In essence, VA would become the payer of last resort in such cases."  155 Cong. Rec. S13468 (Dec. 18, 2009).  This reading is further bolstered in the context of the remainder of section 1725, particularly subsections 1725(c)(4) and (f)(3), which more broadly include health-plan contracts, including Medicare, in the category of a "third party." See 38 U.S.C. § 1725(f)(3)(E).

As discussed above, the Veteran meets all the eligibility requirements for repayment by VA of the medical expenses he incurred during a private hospitalization with Benefits Healthcare from November 3, 2010 to November 5, 2010.  The Court's recent decision in Staab confirms that even though the Veteran had Medicare Part A insurance coverage, and such coverage paid for a large portion (but not all) of his emergency care bill, he is not barred from further benefits under 38 U.S.C.A. § 1725 for that portion of the bill that remained outstanding after Medicare Part A made its payment.  Simply stated, partial coverage by Medicare or other health insurance no longer renders a claimant ineligible for reimbursement under 38 U.S.C.A. § 1725.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during the Veteran's hospitalization at a private hospital in Great Falls, Montana, participating with Benefits Healthcare from November 3, 2010 to November 5, 2010, is warranted.  38 U.S.C.A. §§ 1725, 5107 (West 2014).  

However, on a side note, 38 U.S.C.A. § 1725(c)(4)(D) does provide for certain payment limitations by VA, and those payment limitations were not set aside by the Court in Staab.  In this vein, 38 U.S.C. § 1725(c)(4)(D) states that reimbursement by VA will not be made "for any copayment or similar payment that the veteran owes the third party or for which the veteran is responsible under a health-plan contract."  In addition, the related implementing regulation, 38 C.F.R. § 17.1005(f), states that "VA will not reimburse a claimant under this section for any deductible, copayment, or similar payment that the veteran owes the third party."  Thus, to the extent the Veteran in the present case owed a copayment or deductible to his third party insurance plan (i.e., to Medicare), the VA is barred by law and cannot reimburse the Veteran for these particular amounts owed.  Stated another way, VA is prohibited from paying the Veteran's copayment or deductible payments for which the Veteran is responsible under his Medicare health-plan contract, for services provided during the private hospitalization with Benefits Healthcare from November 3, 2010 to November 5, 2010.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a private hospitalization with Benefits Healthcare from November 3, 2010 to November 5, 2010, is granted (with the exception of any copayment or deductible owed).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


